                  Case 2:21-mj-30438-DUTY ECF No.AUSA:
                                                  1, PageID.1   Filed
                                                        Christopher    09/15/21 Telephone:
                                                                    Rawsthorne    Page 1 of   7 226-9100
                                                                                           (313)
AO 91 (Rev. ) Criminal Complaint                       Special Agent:   David Alley                 Telephone: (313) 226-0500

                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District of Michigan
                                                                                      Case: 2:21−mj−30438
United States of America                                                              Assigned To : Unassigned
   v.                                                                        Case No. Assign. Date : 9/15/2021
David Michael Putman
                                                                                      Description: RE: DAVID MICHAEL
                                                                                      PUTMAN (EOB)




                                                       CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of            June through September 13, 2021     in the county of                Wayne     in the
        Eastern           District of      Michigan           , the defendant(s) violated:
                   Code Section                                      Offense Description
18 USC § 2251                                              Production of child pornography
18 USC §§ 2252A(a)(2) and 2252A(a)(5)(B)                   Receipt and possession of child pornography




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                                    David M. Alley, Special Agent (HSI)
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:
            September 15, 2021                                                                  Judge’s signature

City and state: Detroit, Michigan                                            Hon. David R. Grand, United States Magistrate Judge
                                                                                              Printed name and title
   Case 2:21-mj-30438-DUTY ECF No. 1, PageID.2 Filed 09/15/21 Page 2 of 7




                     AFFIDAVIT IN SUPPORT OF
             AN APPLICATION FOR AN ARREST WARRANT

      I, David M. Alley, being first duly sworn, state as follows:

              INTRODUCTION AND AGENT BACKGROUND

      1.     I am a Special Agent with Homeland Security Investigations (HSI),

of the United States Department of Homeland Security (DHS). I am assigned to

the Special Agent in Charge (SAC), Office of Investigations (OI) in Detroit,

Michigan with offices located at 477 Michigan Ave., Suite 1850, Detroit,

Michigan. I have been employed with HSI since March 2007. I have successfully

completed the Criminal Investigator Training Program and the Immigration and

Customs Enforcement Special Agent Training Program at the Federal Law

Enforcement Training Center in Glynco, Georgia. I have received a Bachelor’s

Degree in Criminal Justice from Michigan State University, as well as a Master’s

Degree in Criminal Justice from Michigan State University. I have successfully

completed the Basic Computer Evidence Recovery Training (BCERT) at FLETC

and the Advanced Computer Evidence Recovery Training at the Cyber Crimes

Center (C3) and the Cyber Crime Center Mobile and Cellular Device Data

Extraction course and possess an A+ certification.

      2.     This affidavit is made in support of a criminal complaint and arrest

warrant for Dennis Michael Putman (DOB XX/XX/1962) for violations of Title



                                       1
   Case 2:21-mj-30438-DUTY ECF No. 1, PageID.3 Filed 09/15/21 Page 3 of 7




18, United States Code, Section 2251 which criminalizes, among other things, the

use, persuasion, enticement or coercion of a minor to engage in sexually explicit

conduct for the purpose of creating a visual depiction of such conduct, as well as

Sections 2252A(a)(2), which criminalizes the receipt of child pornography, and

2252A(a)(5)(B), which criminalizes the possession of child pornography.

      3.     This affidavit is based on my personal knowledge, experience and

training as well as on information obtained by me through investigative

observations and conversations with other HSI agents and agents from other law

enforcement agencies. This affidavit does not set forth every fact resulting from

this investigation; rather, it contains a summary of the investigation to date for the

limited purpose of establishing probable cause to obtain an arrest warrant for

Dennis Michael Putman.

                               PROBABLE CAUSE

      4.      On or about September 13, 2021, the Michigan State Police COMET

(County of Macomb Enforcement Team) task force executed a search warrant at

the residence of Dennis Putman in Warren, MI. The warrant stemmed from an

investigation into Putman’s illegal importation of controlled substances. In the

course of executing the warrant on Putman’s residence, officers seized Putman’s

OnePlus cellular phone and Dell Laptop computer. In a post-Miranda statement,




                                        2
   Case 2:21-mj-30438-DUTY ECF No. 1, PageID.4 Filed 09/15/21 Page 4 of 7




Putman provided the passcode for this cellular phone and stated that he utilized

“WhatsApp” for his narcotics-related conversations.

            a.    Pursuant to the issued search warrant, a COMET detective
                  reviewed Putman’s “WhatsApp” account and observed media
                  exchanged between Putman and a female (identified here as
                  Individual A). In one of the videos, this detective observed two
                  individuals, an older female and a young girl. The adult woman
                  (identified again as Individual A) was standing nude in front of
                  the camera. The minor female (MV-1), who appeared to be
                  about six years’ old, was to the side of the woman and was
                  wearing only a t-shirt on top and nothing on her bottom half.
                  The detective then observed Individual A pull MV-1 into the
                  frame. Individual A then lifted MV-1’s shirt up to reveal her
                  full naked body. Individual A then turned MV-1 around to
                  reveal her bare buttocks.

      5.     On September 14, 2021, Putman was arrested by COMET for

Soliciting a Child for Immoral Purposes and for Possessing of Child Sexually

Explicit Material and was taken to the Macomb County Jail

      6.     On September 14, 2021, I interviewed Putman at the Macomb

County Jail. Putman admitted the following in a post-Miranda interview:

            a.    Putman stated that he utilized “WhatsApp” (which he referred
                  to as ‘Whats up app’) and that he had utilized it with his phone
                  number, 248-5**-7***, and had done so for a year or two.



                                      3
    Case 2:21-mj-30438-DUTY ECF No. 1, PageID.5 Filed 09/15/21 Page 5 of 7




               b.      Putman admitted to communicating with Individual A “every
                       day” and providing her money via PayPal. Putman admitted to
                       having chat conversations with Individual A regarding spanking
                       her children and Individual A’s adult children “having sex with
                       the kids.” When asked about requesting nude images of
                       children, Putman said, “I’m sure I said take their clothes off,
                       you know, let me see,” but denied having received such images
                       from Individual A.
               c.      Putman stated that Individual A has three minor relatives who
                       sometimes stay at her home, to include a minor female that he
                       estimated was between 5-7 years old. I believe this to be MV-1.
               d.      Putman admitted to possessing a video of Individual A and a
                       minor believed to be MV-1 getting ready to go to the pool and
                       that they were dancing around and had their clothes off.1
                       Putman stated that he received this video at the beginning of the
                       summer. Putman estimated that this video was one minute and
                       10 seconds long. Putman denied possessing any other child
                       pornography.
               e.      Putman stated that he talked to Individual A about her sexually
                       exploiting another minor child (MV-2) who lived near her.
                       Putman estimated that this child was between 5-8 years old.
                       Putman claimed that it was fantasy and stated “I don’t know if
                       she has, I don’t think so.” Putman stated that he “could have
                       asked” Individual A “after you get (MV-2) out of the tub, why
                       don’t you, you know, go down on him.” Putman stated that

1
 Putman originally identified the other individual in the video as a different relative, but
immediately corrected himself and identified the individual as MV-1.
                                               4
   Case 2:21-mj-30438-DUTY ECF No. 1, PageID.6 Filed 09/15/21 Page 6 of 7




                   Individual A would never tell him that she did this but would
                   say “Ok” and then “we’d always go on to something else”.
                   Putman stated that he would make repeated requests of this
                   nature. Putman stated that Individual A did not give this minor
                   child baths that he knew of.
             f.    Putman admitted chatting with other persons and might have
                   asked them if they had access to children or “can you get me a
                   boy,” but he claimed they were “scammers.” Putman denied
                   any hands-on offenses with any minor children.

      7.      Putman also stated that Individual A had a residence in the Detroit

area and Putman lived in Warren, so I believe that the possession, receipt, and

sexual exploitation of children occurred in the Eastern District of Michigan.

                                 CONCLUSION

      8.      I respectfully submit that there is probable cause to believe that

Dennis Michael Putman (DOB XX/XX/1962) has committed violations of Title

18, United States Code, Sections 2251, 2252A(a)(2) and 2252A(a)(5)(B), which

criminalize, among other things, the production, receipt, and possession of child




                                        5
   Case 2:21-mj-30438-DUTY ECF No. 1, PageID.7 Filed 09/15/21 Page 7 of 7




pornography. I request that the Court authorize the issuance of a criminal

complaint and arrest warrant for David Michael Putman.

                                          Respectfully submitted,



                                          David M. Alley, Special Agent
                                          Department of Homeland Security
                                          Homeland Security Investigations

Sworn to before me and signed in my presence
and/or by reliable electronic means.



HON. DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE

Date:   September 15, 2021




                                     6
